In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: October 10, 2017

* * * * * * * * * * * * * *
CONCHITA DEL MUNDO, M.D.,                     *      No. 15-590V
                                              *
               Petitioner,                    *      Special Master Sanders
                                              *
v.                                            *
                                              *      Stipulation for Damages; Annuity;
SECRETARY OF HEALTH                           *      Influenza (“flu”) Vaccine; Hepatitis A
AND HUMAN SERVICES,                           *      (“Hep A”) Vaccine; Transverse Myelitis
                                              *      (“TM”); Neuromyelitis Optica (“NMO”).
          Respondent.                         *
* * * * * * * * * * * * * *

William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for Petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

       On June 10, 2015, Conchita Del Mundo (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that as a result of an Influenza (“flu”) vaccine administered on
November 7, 2012, and a Hepatitis A (“Hep A”) vaccine administered on January 9, 2013, she
suffered from transverse myelitis (“TM”) and neuromyelitis optica (“NMO”). See Stip. at ¶¶ 1-
4, ECF No. 46. Petitioner further alleged that she experienced residual effects of these injuries
for more than six months. Id. at ¶ 4.

       On October 10, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the flu or Hep A

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
vaccines caused Petitioner’s alleged TM, NMO, or any other injury. Id. at ¶ 6. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

        a) A lump sum of $500,000.00, which amount represents compensation for first
           year life care expenses ($12,824.55) and combined lost earnings, pain and
           suffering, and past unreimbursable expenses ($487,175.45) in the form of a check
           payable to petitioner; and

        b) An amount sufficient to purchase the annuity contract described in paragraph
           10 [of Appendix A], paid to the life insurance company from which the annuity
           will be purchased (the “Life Insurance Company”).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3


        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2